While I concur in all that has been said by Mr. Justice Holt, I beg to add the following. The conclusion, as matter of law, being that defendant's notes were given for valuable consideration, their status as complete written contracts is established. Hence all testimony for the defendant concerning the alleged contemporaneous oral arrangements between herself and her father became incompetent under the rule of such cases as Johnson v. Benham, 163 Minn. 31, 203 N.W. 444, and Brown v. Backer, 166 Minn. 50, 207, N.W. 20.